                        Case
                         Case
                           Case
                             1:21-cv-00615-LY-SH
                               1:21-cv-00615-LY
                                 1:21-cv-00615 Document
                                                Document
                                                  Document
                                                        3 7 Filed
                                                            5Filed
                                                                Filed
                                                                  07/13/21
                                                                    07/20/21
                                                                      07/14/21
                                                                             Page
                                                                              Page
                                                                                Page
                                                                                  11
                                                                                   ofof
                                                                                     22of
                                                                                        22

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the

                                                      __________ District of __________

                                                                        )
                                                                        )
                                                                        )
                          Bernardo Acosta                               )
                               Plaintiff(s)                             )
                                                                        )
                                   v.                                         Civil Action No.   1:21-cv-00615 -LY
                                                                        )
                                                                        )
                                                                        )
                                                                        )
Williamson County, Texas and Unknown Jailers 1 - 10                     )
                              Defendant(s)                              )

                                                      SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address) Jailers 1 -10
                                              306 W. 4th Street,
                                              Georgetown, Texas 78626




             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are:
                                          George Edwards III
                                          Edwards Law Firm PLLC
                                          1300 McGowen St., Ste 280, Houston, TX 77004
                                          Phone: 832-717-2562
                                          Fax: 713-583-8715
                                          Email: george@eslawpartners.com

          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


   Date:             07/13/2021
                                                                                           Signature of Clerk or Deputy Clerk
Case 1:21-cv-00615-LY Document 7 Filed 07/20/21 Page 2 of 2
